    Case 8:21-cv-00338-CJC-ADS Document 13-1 Filed 02/23/21 Page 1 of 1 Page ID #:73
 Name and address:
 Krysta Kauble Pachman (280951)
 Susman Godfrey L.L.P.
 1900 Avenue of the Stars, Suite 1400
 Los Angeles, CA 90067
 kpachman@susmangodfrey.com
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 JANE DOE                                                                CASE NUMBER
                                                                                              8:21-cv-00338-CJC-ADS
                                                         Plaintiff(s)
                            v.
 MINDGEEK U.S.A., INCORPORATED, et al.                                    (PROPOSED) ORDER ON APPLICATION OF
                                                                          NON-RESIDENT ATTORNEY TO APPEAR IN
                                                     Defendant(s).            A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Cohen, Steve M.                                                                 of    Pollock Cohen LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                              60 Broad Street, 24th Floor
  (212) 337-5361                          (347) 696-1227                                New York, NY 10004
  Telephone Number                        Fax Number
  SCohen@PollockCohen.com
                             E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Plaintiff, Jane Doe, on behalf of herself and all others similarly situated

  Name(s) of Party(ies) Represent                                   Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Pachman, Krysta Kauble                                                           of   Susman Godfrey L.L.P.
  Designee’s Name (Last Name, First Name & Middle Initial                               1900 Avenue of the Stars, Suite 1400
  280951                   (310) 789-3100                  (310) 789-3150               Los Angeles, CA 90067
   Designee’s Cal.          Telephone Number                      Fax Number
      Bar No.
  kpachman@susmangodfrey.com
                              E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☐GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: Click here to enter a date.
                                                                                U.S. District Judge/U.S. Magistrate Judge
 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                Page 1 of 1
